284 S.W.3d 735 (2009)
Daniel W. FOSTER, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92130.
Missouri Court of Appeals, Eastern District, Division Four.
April 14, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 18, 2009.
Application for Transfer Denied June 30, 2009.
Daniel W. Foster, Charleston, MO, pro se.
Chris Koster, Attorney General, Richard A. Starnes, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J., and MARY K. HOFF, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Daniel W. Foster (Movant) appeals from the motion court's judgment denying his Motion Requesting the Court to Redocket his Previous Filed Motion to Reopen to Inquire Into Its Jurisdiction to Address Abandonment Claims of Postconviction Counsel with Suggestions in Support and the judgment denying his Petitioner's Independent Collateral Attack to Void This Court's Judgment Due to Lack of Jurisdiction. Movant timely filed separate notices of appeal for each of the judgments. Because the motions and the judgments involved related claims and requested similar relief, this Court consolidated the appeals.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would have no precedential value. We affirm both of the motion court's judgments, pursuant to Rule 84.16(b). The parties have been furnished a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).